United States Securities And Exchange Commission Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):July 14, 2010 (April 11, 2010) Eastbridge Investment Group Corporation (Exact name of registrant as specified in its charter) Arizona 0-52282 86-1032927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8040 E. Morgan Trail, Unit 18, Scottsdale, Arizona 85258 (Address of principal executive offices) (Zip Code) (480) 966-2020 (Registrant's telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 1.01Entry into a Material Definitive Agreement. On April 11, 2010, EastBridge Investment Group Corporation (the “Company”) entered into a Listing Agreement with StrayArrow International Limited (“SAIL”), a luxury lifestyle and hospitality company in China. Pursuant to the Listing Agreement, the Company has agreed to provide consulting services to SAIL to assist SAIL with obtaining a listing for its stock on a U.S. stock exchange or over-the-counter market. The Listing Agreement may be terminated upon 30 days notice by either party in the event that SAIL’s stock is not listed in the U.S. by May 31, 2011. SAIL has agreed to make a cash payment to the Company and issue equity in SAIL as compensation for the Company’s consulting services, and to lease a 100 square meter office space to the Company for ten years in exchange for a nominal payment. The stock issued to the Company may be redeemed by SAIL in the event SAIL’s stock is not listed in the U.S., for any reason, by May 31, 2011. ITEM 9.01Financial Statements and Exhibits. Exhibits Listing Agreement between EastBridge Investment Group Corporation and StrayArrow International Limited, dated April 11, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EastBridge Investment Group Corp. an Arizona corporation Date: July 9, 2010 By: /s/Norman Klein Norman Klein Chief Financial Officer
